In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Carter, J.), dated August 28, 2000, which, upon a jury verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The jury verdict was not contrary to the weight of the credible evidence (see, Stiles v County of Dutchess, 278 AD2d 304, 305).
The plaintiffs’ remaining contention is without merit. Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.